 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 SHAWN J. PATTERSON,
                                    Plaintiff,
 v.
                                                                ORDER DENYING REQUEST
 SHAWN PATTERSON, et al.,                                       FOR PRO BONO COUNSEL

                                    Defendants.                 20-cv-02552 (PMH)
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff has filed a motion requesting an attorney to “co-assist” him in this matter. (Doc.

44). The Court construes Plaintiff’s motion as an application for the Court to request counsel and,

for the following reasons, Plaintiff’s application is denied.

                                           LEGAL STANDARD

        The in forma pauperis statute provides that the courts “may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases, in civil

cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding

whether to grant an indigent litigant’s request for representation. Id. Even if a court does believe

that a litigant should have a lawyer, under the in forma pauperis statute, a court has no authority

to “appoint” counsel, but instead, may only “request” that an attorney volunteer to represent a

litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310 (1989).

Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore grant

applications for counsel sparingly, and with reference to public benefit, in order to preserve the

“precious commodity” of volunteer-lawyer time for those litigants whose causes are truly

deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant a litigant’s request for counsel. 802 F.2d at 61-62. Of course, the litigant must

first demonstrate that he or she is indigent, see Terminate Control Corp. v. Horowitz, 28 F.3d 1335,

1341 (2d Cir. 1994), for example, by successfully applying for leave to proceed in forma pauperis.

The court must then consider whether the litigant’s claim “seems likely to be of substance” – “a

requirement that must be taken seriously.” Id. at 60–61. If these threshold requirements are met,

the court must next consider such factors as:

                 the indigent’s ability to investigate the crucial facts, whether
                 conflicting evidence implicating the need for cross-examination will
                 be the major proof presented to the fact finder, the indigent’s ability
                 to present the case, the complexity of the legal issues[,] and any
                 special reason in that case why appointment of counsel would be
                 more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                            DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted. (See

Doc. 4). Plaintiff’s request for counsel does not specify whether his financial status has changed.

(See Doc. 44).

       In the complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging that Defendants

violated his federal constitutional rights by removing his dogs from his home in violation of, inter

alia, the Fourth Amendment. (Docs. 2, 34). The Court cannot determine at this point whether

Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61-62. The Court similarly finds




                                                   2
that the other Hodge factors weigh against granting Plaintiff’s application. Plaintiff has litigated

his case through discovery, represented himself at conferences with the Court, and has not

indicated that he is unable to investigate the crucial facts of his case. Plaintiff has not set forth any

reason why appointment of counsel to “co-assist” him in this matter would be more likely to lead

to a just determination herein. Moreover, Plaintiff has not made any showing of his efforts to retain

counsel. At this stage of the case, representation would not “lead to a quicker and more just result

by sharpening the issues and shaping examination.” Hodge, 802 F.2d at 61.

                                           CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for pro bono counsel is denied without

prejudice to a renewed application later in the case.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO-ORDERED:

Dated: White Plains, New York
       May 24, 2021


                                                ____________________________
                                                Philip M. Halpern
                                                United States District Judge




                                                   3
